Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment entered on July 12, 2021 has addressed the claim objections and 35 USC 112(b) rejections as set forth in the previous office action, but the amendments have not modified the scope of the claimed invention beyond what was previous considered.  Claims 4-5, 8-9, 13, 16-17, 22 & 29-31 have been cancelled and Claims 25-28 have been withdrawn from consideration.  Claims 1-3, 6-7, 10-12, 14-15, 18-21, 23 & 24 remain pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 14, 15, 18, 19 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (US 2002/0192090 A1) (Du hereinafter) in further view of Mair (WO 2015/181541 A2) (Mair hereinafter), and as evidenced by Knox (US 4,492,523 A) (Knox hereinafter).
Regarding Claim 1, Du teaches:  An electric submersible pump (ESP) assembly (10) comprising: 
an electric submersible motor (14) between a thrust chamber (the chamber directly above the motor that contains the thrust bearing (48)) and a motor expansion chamber (the interior space (66 & 70) defined by the housing (38) of the motor protector (16) in which the bellows (64) are contained within, see Figure 2), the motor expansion chamber (66 & 70) comprising:  
bellows (64).  
Du fails to teach:  the bellows coupled to a releasable bellows anti-movement system, the releasable bellows anti-movement system comprising a heat-activated release and alterable between: 
an immobilizing position, wherein the releasable anti-movement system prevents concertinaed movement of the bellows in the immobilizing position, and 
a released position, wherein the bellows is concertinaedly moveable in the released position; and 
wherein the releasable bellows anti-movement system is in the immobilizing position below a release temperature and in the released position above the release temperature.
HOWEVER, Mair does teach how it is known that an activation device may comprise a temperature sensitive device such as a shear pin that softens or melts above a predefined temperature so that when the ambient temperature on the activation device exceeds the predefined temperature, the shear pin may sufficiently soften or melt, thus allowing the activation mechanism to be initiated (see Page 3 - Lines 6-12).  The activation device may be used to initiate the operation of any suitable downhole tool (Page 3 - Lines 20-21) that may be deployed into a well and may require to be activated at a particular location or at a particular time during a well operation (Page 3 - Lines 32-33), including a variable size tool such as an expandable tool (Page 3 - Lines 34-35).
The examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that Mair’s teaching of using a temperature sensitive shear pin to activate an expandable tool that deployed in a well AND is required to be activated at a particular location and/or time can be used to activate the bellows of the ESP assemblies motor expansion chamber of Du.  This is evidenced by Knox which is also directed to an ESP assembly (11) comprising a retainer that mechanically retains the bellows in a position while lowering the pump assembly into the well and releasing the bellows for normal movement after the submersible pump is properly installed and the motor begins operating (see Abstract & Column 6 - Lines 20-34).
Upon modifying the ESP assembly of Du with the temperature sensitive shear pin to secure the bellows during installation (as taught by Mair & as evidenced by Knox), this combination would teach:  the bellows (Du:  64) coupled to a releasable bellows anti-movement system (Mair’s temperature sensitive shear pin as described on Page 3 - Lines 6-12), the releasable bellows anti-movement system comprising a heat-activated release (Mair: Page 3 -Lines 6-12) and alterable between: 
an immobilizing position, wherein the releasable anti-movement system prevents concertinaed movement of the bellows in the immobilizing position (This would be when the temperature sensitive shear pin is still intact), and 
a released position, wherein the bellows is concertinaedly moveable in the released position (this would be when the temperature sensitive shear pin has softened or melted, thereby allowing the bellows to freely move within the pressure casing); and 
wherein the releasable bellows anti-movement system is in the immobilizing position below a release temperature and in the released position above the release temperature (Mair: Page 3 - Lines 6-12).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the ESP assembly of Du to have a temperature sensitive shear pin that is designed to activate the bellows after the pump has been deployed into a well to a particular location or a particular time, as taught by Mair (and as evidenced by Knox).
Regarding Claim 2, Du in view of Mair teaches the invention as disclosed above in Claim 1, wherein Du in view of Mair teaches:  wherein the heat-activated release comprises a pin configured to one of melt, shear or a combination thereof at the release temperature (Mair: Page 3 - Lines 6-12).  
Regarding Claim 11, Du in view of Mair teaches the invention as disclosed above in Claim 1, wherein Du teaches:  wherein the electric submersible motor (14) is configured to be operated downhole (Figure 1).
Du in view of Mair teaches:  the releasable bellows anti-movement system (Please note that Du was modified in view of Claim 1 to have a temperature sensitive shear pin used to secure the expandable bellows until the pump was deployed within a well to a particular location or to a particular time) is initially in the immobilizing position (Mair: Page 3 - Lines 20-21 & 32-33; Mair teaches how the temperature sensitive shear pin is used to make sure the suitable downhole and the heat-activated release is configured to alter the bellows anti-movement system into the released position after placement of the electric submersible motor downhole (Mair: Page 3 - Lines 20-21 & 32-33).  
Regarding Claim 12, Du in view of Mair teaches the invention as disclosed above in Claim 1, wherein Du teaches:  wherein the motor expansion chamber (66 & 70) comprises a porous disk (60) inserted into an aperture (76) extending through a housing (38) of the motor expansion chamber (Figure 2), and
wherein the thrust chamber comprising a plurality of mechanical seals (50 & 52), a plurality of check valves (86; Paragraph 53), and at least one thrust bearing (48), also see Paragraph 42 - Lines 1-11.  

When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).
Regarding Claim 14, this is a method claim directed to the apparatus as disclosed in Claim 1.  Therefore, Claim 14 is rejected under the same prior art and motivations as those used to reject Claim 1.
Regarding Claim 15, Du in view of Mair teaches the method as disclosed above in Claim 14, wherein Du teaches: wherein the bellows (64), when released, equalizes pressure of the ESP motor by expanding as motor oil expands and contracting when the ESP motor is turned off
Du as modified in view of Mair in view of Claim 14 (which as noted above is a method directed to the operation of the apparatus as disclosed in Claim 1) further teaches:  wherein the selected temperature is selected such that the anti-movement pin remains secure until the ESP system is set within a downhole well and releases one of prior to operation of the ESP system or at initial operation of the ESP system (Please note that the proposed modification is to modify the bellows in the ESP assembly of Du to have a temperature sensitive shear pin that is used as an activation device that initiates the operation of any suitable downhole tool (including expandable tools) that has been deployed into a well such that the shear pin initiates the operation of the tool after the pump has reached a particular location or at a particular time during well operation (see the rejection of Claim 1 above).  This would have the shear pin being secured (unmelted) as the ESP assembly is installed within the well and then released when the ESP assembly reaches a particular location (which would be prior to the operation of the ESP assembly)), and
wherein the anti-movement pin releases by one of melting, shearing, or a combination thereof (Mair: Page 3 - Lines 6-12).
Regarding Claim 18, Du in view of Mair teaches the method as disclosed above in Claim 14, wherein Du further teaches:  further comprising providing positive internal pressure in the thrust chamber using a plurality of check valves in the thrust chamber (Paragraph 53 - Lines 10-17; This describes how there is a valve (86) to release motor fluid when the pressurization exceeds a maximum pressure threshold AND another vale to input additional motor fluid when the pressurization falls below a minimum pressure threshold.  FURTHERMORE, even if Du failed to teach there being a plurality of check valves in the thrust chamber, the courts have held that the 
Regarding Claim 19, Du in view of Mair teaches the method as disclosed above in Claim 14, wherein Du further teaches:  further comprising assembling a filter (74) at a well fluid inlet (72) of the bellows (64) of the bellows seal section (70) to prevent debris from plugging convolutions of the bellows (Paragraph 51 - Lines 3-7).    
Regarding Claim 23, Du in view of Mair teaches the method as disclosed above in Claim 14, wherein Du in view of Mair further teaches:  wherein the anti-movement pin is a retaining pin comprised of a eutectic material, and the anti-movement pin is configured to release at the selected temperature by forming the retaining pin of the eutectic material that melts at the selected temperature (Mair:  Page 3 - Lines 6-12).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Du & Mair (and as evidenced by Knox) as applied to claim 1 above, and further in view of Knox & Carlson (US 5,711,879 A) (Carlson hereinafter).
Regarding Claim 3, Du in view of Mair teaches the invention as disclosed above in Claim 1, wherein Du further teaches:  wherein the motor expansion chamber (66 & 70) further comprises a filter section (see the annotation of Figure 2 below).

    PNG
    media_image1.png
    522
    377
    media_image1.png
    Greyscale

Du in view of Mair further teaches:  the heat-activated release comprises a melt able pin (Mair: Page 3 - Lines 6-12), and
wherein the meltable pin melts at between 180°C and 190°C
Du & Mair both fail to teach:  wherein the bellows comprises a stem extending longitudinally from an end of the bellows, the stem extends within a filter of the filter section at least when the bellows is extended, and
and the meltable pin extends through the stem,  
However, Knox is also directed to an ESP assembly (11) comprising a retainer that mechanically retains the bellows in a position while lowering the pump assembly into the well and releasing the bellows for normal movement after the submersible pump is properly installed and the motor begins operating (see Abstract & Column 6 - Lines 20-34), where the bellow (33) has a stem (45) extending longitudinally from an end of the bellows (Figure 3) that is used to couple with the retainer (85 & 63) to secure the bellows during installation (Abstract & Column 6 - Lines 20-34).
Please note that the proposed modification is to modify the bellow assembly of Du to have a stem that couples with the below retainer system (as taught by Knox) which, due to the teaching of Mair, is a temperature sensitive shear pin.  So this would result in having the meltable pin extends through the stem. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the ESP assembly of Du to have a stem extending from the bellows for the connection for securing the bellows during installation, as taught by Knox, which would provide the benefit of providing a dedicated feature that would allow for the insertion of the temperature sensitive shear pin without compromising the bellows.
Carlson teaches how the input filter in a subterranean fluid well is a long radial-flow filter that is disposed around the outer surface of a perforated pipe (see Figure 5 & Abstract).  
Making this modification would provide at least two benefits.  First, this modification would create a more compact pump assembly by reducing the axial length required for the ESP assembly (since the well would no longer need the required space below the ESP to accommodate the filter (74) & chamber of well fluid (68) defined below the filter).  Second, the filter would be more easily inspected & replaced since the filter is disposed on the outside of the motor expansion housing, as opposed to being disposed within the motor expansion housing. 
Please note that upon the modification of Du to have the inlet filter disposed radially on the outside of the motor expansion housing (as taught by Carlson) would result in having an assembly where the stem (which was incorporated into Du in view of Knox) extends within a filter of the filter section (where Du was modified to have the filter disposed radially around the motor expansion housing in view of Carlson) at least when the bellows is extended.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the ESP assembly of Du to have the filter disposed radially around the outer surface of the motor expansion housing, as taught by Carlson, which would provide the benefit of providing a more compact pump assembly AND make the filter more accessible for inspection & replacement.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Du & Mair (and as evidenced by Knox) as applied to claim 1 above, and further in view of Carlson.
Regarding Claim 6, Du in view of Mair teaches the invention as disclosed above in Claim 1, wherein Du teaches:  wherein the motor expansion chamber (66 & 70) further comprises a filter section (see the annotation of Figure 2 below), the filter section comprising a first filter (74).

    PNG
    media_image1.png
    522
    377
    media_image1.png
    Greyscale

Du & Mair both fail to teach:  the filter section comprising a first filter around a second filter.  
However, Carlson teaches how the input filter in a subterranean fluid well is a long radial-flow filter that is disposed around the outer surface of a perforated pipe (see Figure 5 & Abstract) where this filter has a tubular mesh (254) around the exterior of the multi-perforated pipe (252) and outwardly from the mesh (254) is a plurality of layers (256) of wool-like filter fibers disposed in overlapping relation to each other (see Column 5 - Lines 23-25).  So the layers (256) of wool-like filter fibers would be the first filter, which would be disposed around the tubular mesh (254) which would be the second filter. 
Making this modification would provide at least two benefits.  First, this modification would create a more compact pump assembly by reducing the axial length required for the ESP assembly (since the well would no longer need the required space below the ESP to accommodate the filter (74) & chamber of well fluid (68) defined below the filter).  Second, the filter would be more easily inspected & replaced since the filter is disposed on the outside of the motor expansion housing, as opposed to being disposed within the motor expansion housing. 
Please note that upon the modification of Du to have the inlet filter disposed radially on the outside of the motor expansion housing (as taught by Carlson) would result in having an assembly where the stem (which was incorporated into Du in view of Knox) extends within a filter of the filter section (where Du was modified to have the filter disposed radially around the motor expansion housing in view of Carlson) at least when the bellows is extended.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the ESP assembly of Du to have the filter disposed radially around the outer surface of the motor expansion housing, as taught by Carlson, which would provide the benefit of providing a more compact pump assembly AND make the filter more accessible for inspection & replacement.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Du, Mair & Carlson (and as evidenced by Knox) as applied to claim 6 above, and further in view of Ruppel (US 2004/0149651 A1) (Ruppel hereinafter).
Regarding Claim 7, Du in view of Mair & Carlson teaches the invention as disclosed above in Claim 6, wherein Du teaches:  wherein the filter section comprises: 
a housing (38) of the filter section (see the annotation of Figure 2 below); and 
a series of flow holes (72) extending through the housing (38) and fluidly coupling the first filter (74) with well fluid (Figure 2).

    PNG
    media_image1.png
    522
    377
    media_image1.png
    Greyscale

Du, Mair & Carlson all fail to teach:  wherein the filter section comprises: 
a plurality of protruding ribs extending around the housing of the filter section; and 
wherein the protruding ribs comprise a bottom side angled upward towards the electric submersible motor, and 
wherein each flow hole of the series of flow holes extends through a protruding rib of the plurality of protruding ribs
However, Ruppel does teach how it is known that a filter can comprise corrugated plastic (Paragraphs 8 & 87), where the “corrugated” structure comprises a plurality of protruding ribs (see Figure 4).  Please note that since both sides of the “rib” of Ruppel is angled, this would comprise “a bottom side angled upward towards the electric submersible motor once incorporated into the submersible pump assembly of Du. The examiner also holds that it would have been obvious to a person having ordinary skill in the art that the plurality of flow holes (72) in Du would extend through the protruding ribs (as opposed to in the valleys between the ribs) since it would be expedient to have the flow holes extending to the outermost extent of the filter housing to ensure proper flow into the filter housing.
Modifying Du to have the filter housing formed with a plurality of protruding ribs would maximize the surface area of Du’s filter section (see Paragraph 8 of Ruppel), thereby allowing sufficient flow of well fluid into & out of the motor expansion chamber. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the ESP assembly of Du to have the filter housing modified to have a plurality of protruding ribs, as taught by Ruppel, which would provide the benefit of increasing the surface area of the filter section and increasing the amount of well fluid that can flow into & out of the motor expansion chamber.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Du, Mair & Carlson as applied to claim 6 above, and as further evidenced by attached NPL “Wadcutter”.
Regarding Claim 10, Du in view of Mair & Carlson teaches the invention as disclosed above in Claim 6, wherein Du teaches:  wherein the filter section comprises a bullet shaped end portion (Figure 3; Please note that the claim specifies that the filter section comprises a “bullet .  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Du & Mair (and as evidenced by Knox) as applied to claim 19 above, and as further evidenced by the attached NPL “Concentric”.
Regarding Claim 20, Du in view of Mair teaches the invention as disclosed above in Claim 19, wherein Du further teaches:  wherein the filter comprises at least two concentric filter layers (74 & 60; Please note that the claim doesn’t specify that one filter layer is disposed around the other filter layer, the claim merely states that the two layers are “concentric”.  The applicant does not describe a specific definition, and looking to the accepted definition for the term (see the attached NPL “Concentric”), the second definition is merely “having a common axis: coaxial”.  Looking to Figure 2 of Du the two identified filters (74 & 60) have a common axis, and are therefore considered to be concentric) separated by an apertured pipe (the outer housing of the bellows section (90) has a plurality of inlet ports (72), which would make the housing “an aperture pipe” and this pipe vertically separates the two filters.).  
Du & Mair both are silent regarding the filters being made out of steel wool.
However, Carlson does teach how the filter in a subterranean fluid well can be manufactured out of steel wool (see Abstract).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the ESP assembly of Du such that the filters were made out of steel wool, as taught by Carlson, because stainless steel achieves the best operational life and there is little difficulty in restricting passage size, so that sand and like impurities cannot pass through the filter and fluid flow is not cut off (see Carlson: Column 1 - Lines 39-48).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Du & Mair (and as evidenced by Knox) as applied to claim 19 above, and further in view of Ruppel.
Regarding Claim 21, Du in view of Mair teaches the method as disclosed above in Claim 19, wherein Du teaches:  wherein the filter comprises a housing (38) with flow holes (72) extending through the housing (Figure 2), and 
wherein the method comprises interposing the filter (74) between the bellows (64) and a location of well fluid entry into the bellows seal section (72) to slow the speed of entry of well fluid into the bellows seal section (Figure 2; The examiner holds that the filter would inherently slow the flow of well fluid as it passes through the filter).
Du & Mair both fail to teach:  the filter comprises a ribbed housing with flow holes extending through ribs of the housing, and the method further comprising angling the ribs to produce low pressure area over the flow holes and prevent clogging of the flow holes.
However, Ruppel does teach how it is known that a filter can comprise corrugated plastic (Paragraphs 8 & 87).  The examiner also holds that it would have been obvious to a person 
Modifying Du to have the filter housing formed with a plurality of protruding ribs would maximize the surface area of Du’s filter section (see Paragraph 8 of Ruppel), thereby allowing sufficient flow of well fluid into & out of the motor expansion chamber. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the ESP assembly of Du to have the filter housing modified to have a plurality of protruding ribs, as taught by Ruppel, which would provide the benefit of increasing the surface area of the filter section and increasing the amount of well fluid that can flow into & out of the motor expansion chamber.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Du & Mair (and as evidenced by Knox) as applied to claim 14 above, and further in view of Du et al (US 2007/0074872 A1) (Du ’07 hereinafter).
Regarding Claim 24, Du in view of Mair teaches the method as disclosed above in Claim 14, wherein Du in view of Mair further teaches:  further comprising lowering the ESP system with the anti-movement pin secured in place during lowering (This would be met upon the modification of Du to have the thermal sensitive shear pin that is used to secure an expandable 
Du & Mair both fail to teach how the ESP system is lowered into a steam-assisted gravity drainage (SAGD) well.
However, Du ’07 teaches how it is known that downhole ESP assemblies can be useful in steam flood injection operations, such as steam-assisted gravity drainage (SAGD) projects (see Paragraph 39).
Using the ESP assembly of Du in a SAGD well (as taught by Du ’07) would provide the benefit of increasing the number of applications that Du’s ESP assembly can be utilized.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the ESP assembly of Du such that it utilized in a SAGD well, as taught by Du ’07, since such an application would increase the variety of applications that Du’s ESP assembly may be utilized.

Response to Arguments
The applicants arguments entered on July 12, 2021 have been fully considered.
The examiner agrees with the applicant’s response that the proposed amendment would overcome the specification objection & 35 USC 112 rejection set forth in the previous office action.
The applicant has argued that while they acknowledge that Mair “does describe a temperature sensitive device such as a shear pin as one or many possible embodiments of an activation device, there is no description in Mair of using a temperature sensitive shear pin in any of the specific examples of systems as described in Mair”, where the specific examples of systems 
While the examiner agrees that Mair does not describe SPECIFICALLY using a temperature sensitive shear pin to secure the bellows of an ESP assembly, one of ordinary skill in the art at the effective filing date of the claimed invention would have recognized that such a meltable shear pin could have been used for such a purpose.  As noted in the previous rejection, Mair describes how it was known to use some form of activating device (such as a temperature sensitive shear pin) to activate an expandable tool that was deployed in a well (see Page 3 - Liens 6-12, 20-21 & 32-35 of Mair).  A set of “bellows” could be broadly interpreted as being “an expandable tool” AND Knox (which was cited as an evidentiary reference) shows how it was known to have a set of bellows of an ESP assembly releasably secured such that the position of the bellows could be retained during installation and released once the pump was properly installed (see Abstract & Column 6 - Lines 20-34).  
The applicant has also asserted that the base reference Du would teach away from making such a modification based a disclosure in Paragraphs 43 & 47.  However, the examiner respectfully disagrees with the applicant’s interpretation of this paragraph.  
Paragraphs 43 & 47 (specifically the section highlighted) describes how the motor fluid is designed to be positively pressurized relative to the well fluid (e.g. a 50 psi pressure differential) such that the bellows assembly ensures that the motor fluid maintains a higher pressure than that of the well fluid.  But the examiner disagrees that this would exclude having the bellows of Du initially secured by temperature sensitive shear pin.  This is because the pressure of the motor fluid within the motor is determined by how much the bellow has been expanded/contracted (the purpose/function of the bellows in ESP assemblies is to expand/contract to equalize the motor fluid 
The applicant has also referred to Paragraph 59 (which describes how the bellows are designed to be moveable within the housing to balance the internal motor pressure against the well pressure plus the spring force of the bellows), but this appears to be describing how the bellows would move during operation after the ESP assembly had been installed within the well.  This paragraph is not specifying that the bellows is expanding/contracting during installation.
For these reasons, the examiner did not find the applicants arguments against the proposed modification of Du in view of Mair to be persuasive.
The applicant as also argued that Knox fails to describe having bellows releasably secured by a heat-activated release.  The examiner agrees, however Knox was only relied upon (with respect to the rejection of Claim 1) as an evidentiary reference to show that it was known to have the bellows of an ESP assembly releasably secured such that the position of the bellows were fixed during the installation of the ESP into the well and moveable after the ESP had been properly installed in the well (see Abstract & Column 6 - Lines 20-34).  As noted above, Mair provided the teaching of using a temperature sensitive shear pin to secure some expandable tool as it is installed within a well, which was incorporated to releasably secure the bellows of Du.
With respect to Claim 14, this claim is a method claim directed to the apparatus disclosed in Claim 1, and therefore the same arguments made by the applicant with respect to the rejection of Claim 1 would also apply to the rejection of Claim 14.  So the arguments against the rejection 
The applicant has argued against the rejections of all of the corresponding dependent claims (by virtue of their dependency on Claims 1 & 14).  However, since the applicant’s arguments against the rejections of Claim 1 & 14 were not found to be persuasive, the examiner respectfully disagrees that any of the dependent claims would be in condition for allowance and/or would overcome the previously cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746               

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746